42 A.3d 1057 (2012)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Craig Mathew HECKMAN, Respondent.
No. 42 MAL 2011.
Supreme Court of Pennsylvania.
April 27, 2012.

ORDER
PER CURIAM.
AND NOW, this 27th day of April 2012, the Petition for Allowance of Appeal is GRANTED and the Superior Court's decision is VACATED and the matter is REMANDED for reconsideration in light of Commonwealth v. Wilgus, 6 MAP 2012, and, if deemed necessary by the Superior Court, further briefing to explore the factual distinctions between this case and Wilgus, specifically the ties Defendant Heckman maintained to the residence he originally registered.